DETAILED ACTION
EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Juffa on 9 December 2021.
The application has been amended as follows: 
In claim 1 line 6, insert a space between “a” and “non” in the occurrence of “anon”.

In claim 11 line 9, insert a space between “a” and “non” in the occurrence of “anon”.

In claim 16 line 8, insert a space between “a” and “non” in the occurrence of “anon”.


Allowable Subject Matter
2.	Claims 1-12 and 16-18 (renumbered as claims 1-15) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-12 and 16-18 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-10) filed on 2 December 2021.    
In addition to Applicant’s remarks filed on 2 December 2021, neither Ahluwalia, Gross, nor Lee, either alone or in combination, anticipates or renders obvious the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645